DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 of said invention begins with “The present invention…”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihiro (JP 7-96019A, cited in IDS, also published as JP 2739091B2).
Regarding claim 1, Yoshihiro teaches a container comprising: a composition reception part (1, Fig 1-5; ¶ 0007 of machine translation); and a composition application part (3, 4, 5), wherein the composition application part is provided with two or more rotary bodies (4, 5), and wherein each of the rotary bodies is made of metals having a potential difference therebetween caused by ionization of a composition received in the composition reception part and/or a liquid in a region at which each of the rotary bodies is used (¶ 0004, 0005, 0015 of machine translation).  
Regarding claim 2, Yoshihiro teaches a container comprising: a composition reception part (1, Fig 1-5; ¶ 0007 of machine translation); and a composition application part (3, 4, 5), wherein the composition application part is provided with a rotary body (4 and 5), and wherein the rotary body has two or more metal portions having a potential difference therebetween caused by ionization of a composition received in the composition reception part and/or a liquid in a region at which the rotary body is used (¶ 0004, 0005, 0015 of machine translation).  
3 and 6 wherein each of the metals is selected from a group consisting of a single body having different kinds of metals, an alloy, and different kinds of plated metals (¶ 0004, 0005, of machine translation); and in claims 4, 5, 7, 8 wherein the composition application part is rotatable (¶ 0005).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0368552 to Planard-Luong et al is directed to the state of the art as a relevant teaching of the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754